Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-19 and 33-45 are pending.  Claims 20-32 are cancelled.  
Election/Restrictions
Newly submitted claims 33-45 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 33-45 would have been restricted from original group I based on combination and sub-combination.  The combination (a base assembly for a chromatography column, claims 1-19, 4/16/2018) does not require the particulars of the sub-combination as claimed (a chromatography column, claims 33-45, 12/4/2020); the sub-combination has utility either by itself or in other combinations.  The chromatography column (sub-combination) can be used in other combinations, such as in assemblies without a frame, legs mounted to the frame, and lifting mechanisms of each leg configured to raise the lower the frame.  The base assembly does not require the particulars of the chromatography column, specifically a plurality of pendulum members pivotably mounted to the main tube, each comprising a stem portion and a distal enlarged retaining portion, the bottom plate including an array of radially opening slots. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0336027 by Eriksson.
In regard to claim 1, Eriksson teaches a base assembly for a chromatography column (Figure 10; [0055]-[0056]).  Eriksson teaches a main tube and a bottom plate (Figure 10, tubular housing 102, second end unit 106; [0055]-[0056]).  Eriksson teaches a frame secured to the main tube of the chromatography column (Figure 10, frame 114; [0055]-[0056]).  Eriksson teaches legs mounted to the frame to support the chromatography column in an upright orientation (Figure 10, leg 116; [0055]-[0056]).  Eriksson teaches lifting mechanisms, hydraulic cylinders, of each of the legs configured to raise and lower the frame (Figure 10, actuating means 180, hydraulic cylinders 180; [0055]-[0056]).  Eriksson teaches the hydraulic cylinders comprises double acting, double rod cylinders connected in series (Figure 10, Figure 11, pneumatic cylinders; [0055]).  
In regard to claim 2, Eriksson teaches each of the legs comprise a base (Figure 10, bottom portion of leg 116; [0055]-[0056]).  Eriksson teaches each hydraulic cylinder is 
In regard to claim 3, Eriksson teaches the frame comprises tubular leg portions extending downwardly toward the bases of the legs (Figure 10, Figure 11, leg 116; [0055]-[0058]).  Eriksson teaches the hydraulic cylinders extending within the tubular leg portions (Figure 10, leg 116, hydraulic cylinders 180; [0055]-[0056]).  Eriksson teaches the leg further comprise an upstanding wall extending around a perimeter of the base (Figure 11, see annotation below; [0057]-[0058]).  Eriksson teaches the upstanding wall configured to telescope with the tubular leg portions as the hydraulic cylinders move the frame (Figure 11, see annotation below; [0057]-[0058]); the term “telescope” is interpreted as “consisting of parts that fit and slide one within another” (https://www.dictionary.com/browse/telescope#) . 

    PNG
    media_image1.png
    868
    495
    media_image1.png
    Greyscale

In regard to claim 4, Eriksson teaches the legs further comprise one or more bearings configured to orient the hydraulic cylinders within the tubular leg portions of the frame (Figure 10, see annotation below; [0055]-[0056]); the term “bearing” is interpreted as “a supporting part of a structure” (https://www.dictionary.com/browse/bearing#).

    PNG
    media_image2.png
    869
    554
    media_image2.png
    Greyscale
 
Claim Rejections - 35 USC § 103
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0336027 by Eriksson in view of U.S. Patent Publication No. 2009/0039008 by Davis et al. (Davis).
In regard to claim 5, Eriksson teaches the limitations as noted above.  Eriksson teaches the hydraulic cylinders comprises double acting, double rod cylinders connected in series (Figure 10, Figure 11, pneumatic cylinders; [0055]).  Eriksson does not teach a control circuit; capable of controlling operation of the hydraulic cylinders. 
Davis teaches a base assembly for a chromatography column having a main tube and a bottom plate (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches a frame secured to the main tube of the chromatography column (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches legs mounted to the frame to support the chromatography column in an upright orientation (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches lifting mechanisms 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an air driven hydraulic circuit control unit, as taught by Davis, in the apparatus of Eriksson in order to effectively control the lifting mechanism. It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an air driven hydraulic circuit control unit, as taught by Davis, in the apparatus of Eriksson in order to change between maintenance and operational modes. 
In regard to claims 6-7, Eriksson teaches the limitations as noted above.  Eriksson does not teach a control unit which is an air driven hydraulic circuit. 
Davis teaches a base assembly for a chromatography column having a main tube and a bottom plate (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches a frame secured to the main tube of the chromatography column (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches legs mounted to the frame to support the chromatography column in an upright orientation (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches lifting mechanisms configured to raise and lower the frame (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Further, Davis teaches the control circuit comprises an air driven hydraulic circuit ([0097]; [0113]).  Davis teaches the control unit raises and lowers the column ([0097]).  Davis teaches controlling the 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an air driven hydraulic circuit control unit, as taught by Davis, in the apparatus of Eriksson in order to effectively control the lifting mechanism. It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an air driven hydraulic circuit control unit, as taught by Davis, in the apparatus of Eriksson in order to change between maintenance and operational modes. 
In regard to claim 8, Eriksson teaches the limitations as noted above.  Eriksson does not teach a rigid swing arm. 
Davis teaches a base assembly for a chromatography column having a main tube and a bottom plate (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches a frame secured to the main tube of the chromatography column (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches legs mounted to the frame to support the chromatography column in an upright orientation (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches lifting mechanisms configured to raise and lower the frame (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Further, Davis teaches a rigid swing arm having a proximal end coupled to one of the legs and a distal end coupled to the bottom plate ([0066]).  Davis teaches the swing arm configured to guide pivoting of the bottom plate along a horizontal plane ([0066]; [0104]).  Davis teaches one of the legs is spaced from at least another one of the legs a distance sized so that the bottom plate can be pivoted there between along a radius of the swing arm ([0066]; [0104]). 

In regard to claim 9, Eriksson teaches the limitations as noted above.  Eriksson teaches a carriage and wherein the bottom plate is mounted on the carriage (Figure 16, trolley 170; [0065]); such that the bottom plate can be conveyed on the carriage.  Eriksson does not teach movement of the carriage is directed by pivoting of the swing arm. 
Davis teaches the bottom plate can be conveyed on the carriage and movement of the carriage can be directed by pivoting of the swing arm ([0066]; [0104]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a swing arm, as taught by Davis, in the apparatus of Eriksson in order to effectively remove the bottom plate and change between maintenance and operational modes. 
In regard to claim 10, Eriksson teaches the limitations as noted above.  Further, Eriksson teaches one or more removable couplings disposed between the bottom plate and the legs to hold the bottom plate stationary while the lifting mechanisms raise the main tube ([0054]-[0056], second end unit 106, tension bolts).  
Eriksson does not teach the proximal end of the swing arm comprises a bearing coupled to one of the legs and configured to slide there along. 
Davis teaches the proximal end of the swing arm comprises a bearing coupled to the one of the legs and configured to slide there along ([0066]). 
.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0336027 by Eriksson, as noted above, in view of U.S. Patent Publication No. 2004/0164012 by Dunkley et al. (Dunkley).
In regard to claim 11, modified Eriksson teaches the limitations as noted above.  Modified Eriksson does not teach the frame has a pentagon shape. 
Dunkley teaches a chromatography column base assembly having a main tube and a bottom plate (Figure 5; [0044]-[0056]).  Dunkley teaches a frame secured to the main tube of the chromatography column (Figure 5; [0044]-[0056]).  Dunkley teaches the base can be square, rectangular, pentagonal or polygonal in nature ([0040]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to arrange the base of modified Eriksson in a pentagonal configuration, as taught by Dunkley, as square, rectangular, and pentagonal bases are known alternative structures in the art of chromatography base assemblies.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to attach the swing arm to the proximal end of the front leg in order to achieve desired placement of the bottom plate. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0336027 by Eriksson in view of U.S. Patent Publication No. 2004/0164012 by Dunkley et al. (Dunkley), as noted above, further in view of U.S. Patent Publication No. 2009/0039008 by Davis et al. (Davis).
In regard to claim 12, Modified Eriksson teaches the limitations as noted above.  Further, Eriksson teaches telescoping legs mounted at intermediate corners of the frame (Figure 10, leg 116; [0055]-[0056]).  Eriksson teaches the telescoping legs are configured to cooperate with the legs to provide stable movement of the chromatography column (Figure 10, leg 116; [0055]-[0056]).  
Modifier Eriksson does not teach casters mounted on the ends of the legs. 
Davis teaches each of the legs and telescoping legs comprise casters mounted on ends thereof ([0104]).  Davis teaches casters allow easy movement and maneuverability of the device ([0104]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the casters, as taught by Davis, in the apparatus of modified Eriksson in order to allow for easy movement and maneuverability of the device. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0336027 by Eriksson in view of U.S. Patent Publication No. 2009/0039008 by Davis et al. (Davis).
In regard to claim 16, Eriksson teaches a base assembly for a chromatography column (Figure 10; [0055]-[0056]).  Eriksson teaches a main tube and a bottom plate (Figure 10, tubular housing 102, second end unit 106; [0055]-[0056]).  Eriksson teaches a frame secured to the main tube of the chromatography column (Figure 10, frame 114; [0055]-[0056]).  Eriksson 
Eriksson does not teach a rigid swing arm. 
Davis teaches a base assembly for a chromatography column having a main tube and a bottom plate (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches a frame secured to the main tube of the chromatography column (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches legs mounted to the frame to support the chromatography column in an upright orientation (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Davis teaches lifting mechanisms configured to raise and lower the frame (Figure 1-2; [0067]-[0068]; [0084]-[0089]).  Further, Davis teaches a rigid swing arm having a proximal end coupled to one of the legs and a distal end coupled to the bottom plate ([0066]).  Davis teaches the swing arm configured to guide pivoting of the bottom plate along a horizontal plane ([0066]; [0104]).  Davis teaches one of the legs is spaced from at least another one of the legs a distance sized so that the bottom plate can be pivoted there between along a radius of the swing arm ([0066]; [0104]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a swing arm, as taught by Davis, in the apparatus of Eriksson in order to effectively remove the bottom plate and change between maintenance and operational modes. 
In regard to claim 17, Eriksson teaches a carriage and wherein the bottom plate is mounted on the carriage (Figure 16, trolley 170; [0065]); such that the bottom plate can be conveyed on the carriage.  Eriksson does not teach movement of the carriage is directed by pivoting of the swing arm. 

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a swing arm, as taught by Davis, in the apparatus of Eriksson in order to effectively remove the bottom plate and change between maintenance and operational modes. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0336027 by Eriksson in view of U.S. Patent Publication No. 2009/0039008 by Davis et al. (Davis), as noted above, further in view of U.S. Patent Publication No. 2004/0164012 by Dunkley et al. (Dunkley).
In regard to claim 18, modified Eriksson teaches all the limitations as noted above.  Eriksson teaches a square or rectangular shape (Figure 10, 11; [0055]-[0058]).  Modified Eriksson does not teach a pentagon shape with two rear legs mounted at distal corners of the rectangular portion and a front leg mounted at a proximal corner of the triangular portion. 
Dunkley teaches a chromatography column base assembly having a main tube and a bottom plate (Figure 5; [0044]-[0056]).  Dunkley teaches a frame secured to the main tube of the chromatography column (Figure 5; [0044]-[0056]).  Dunkley teaches the base can be square, rectangular, pentagonal or polygonal in nature ([0040]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to arrange the base of modified Eriksson in a pentagonal configuration, as taught by Dunkley, as square, rectangular, and pentagonal bases are known alternative structures in the art of chromatography base assemblies.  It would be obvious to one of ordinary skill in the art at the . 
Response to Arguments 
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that Eriksson does not teach hydraulic cylinders in series; the figures do not show connections to the hydraulic cylinders; the instant specification states this configuration allows the hydraulic cylinders to be perfectly synchronized for moving the frame and the column secured thereto, the Examiner does not find this persuasive. 
The term “series” is interpreted under broadest reasonable interpretation in light of the instant specification.  The instant specification does not define the term “series”.  As such, the term “series” is interpreted as “a group or a number of related or similar things, arranged or occurring in temporal, spatial, or other order or succession; sequence” (https://www.dictionary.com/browse/series#).  The hydraulic cylinders of Eriksson are arranged in spatial succession. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., perfectly synchronized for moving the frame and the column) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regard to the applicant’s argument that the proposed combination of Eriksson and Davis will not result in a base assembly that includes a rigid swing arm; the swing arm of Davis is for a handling device which is a separate cart for removal of a bed support, the Examiner does not find this persuasive. 
The claims do not exclude a separate cart for removal of a bed support.  
Paragraph [0066] and [0058] of Davis state a chromatography column with a pillar, and one or more arms projecting from said pillar for supporting or suspending the chromatography column component.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Eriksson provides teachings of the other required components of the claims. 
Conclusion
Claims 13-15 contain allowable subject matter relating to the pendulums.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/KARA M PEO/Primary Examiner, Art Unit 1777